 

Exhibit 10.1

COLLATERAL TRUST AGREEMENT

THIS COLLATERAL TRUST AGREEMENT, dated October 25, 2010 (the “Agreement”), among
The Goldfield Corporation (the “Grantor”), Valley Forge Insurance Company (the
“Beneficiary”), and Branch Banking and Trust Company (the “Trustee”). The
Grantor, the Beneficiary and the Trustee are hereinafter each sometimes referred
to individually as a “Party” and collectively as the “Parties”.

WITNESSETH:

WHEREAS, the Trustee is not a Parent, Subsidiary or Affiliate of the Grantor or
the Beneficiary;

WHEREAS, the Beneficiary and the Grantor have entered into certain agreements
(such as an insurance policy or a finance agreement) listed hereto on Schedule A
attached hereto and incorporated by reference into this Agreement (the
“Insurance Agreements”);

WHEREAS, the Grantor desires to transfer to the Trustee for deposit to a trust
account (the “Trust Account”) certain assets for the account of the Beneficiary
for the purpose of securing any and all of Grantor’s obligations to the
Beneficiary under the Insurance Agreements (all such obligations, together with
any and all obligations of Grantor to Beneficiary under this Collateral Trust
Agreement, hereinafter collectively “Grantor’s Obligations” or “Obligations”);

WHEREAS, the Trustee has agreed to act as Trustee hereunder, and to hold such
assets in trust in the Trust Account for the sole use and benefit of the
Beneficiary;

WHEREAS, this Agreement is made for the purpose of creating and granting a
security interest in favor of the Beneficiary in certain of the Grantor’s Assets
(hereinafter defined) and placing those Assets in the Trust Account in order to
secure the Grantor’s Obligations to the Beneficiary under the Insurance
Agreements, and for the purpose of setting forth the duties and powers of the
Trustee with respect to the Trust Account;

WHEREAS, the Trust Account is established under the laws of the State of Texas;



--------------------------------------------------------------------------------

 

NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

THE TRUST ACCOUNT

 

§1. Establishment of the Trust Account.

The Grantor shall establish the Trust Account with the Trustee, who shall
administer the Trust Account in its name as Trustee for the Beneficiary. No
withdrawal of the Assets (as hereinafter defined) of the Trust Account shall be
made except at the express direction of the Beneficiary as provided herein.

 

§2. Deposit of Assets to the Trust Account.

(a) The Assets. The Grantor shall transfer to the Trustee, as an initial deposit
to the Trust Account, the unencumbered assets listed in Schedule B, attached
hereto and incorporated by reference into this Agreement, and may transfer to
the Trustee, for deposit to the Trust Account, such other unencumbered assets as
may be allowed and/or required under this Agreement and the Insurance Agreements
(all such assets are herein referred to individually as an “Asset” and
collectively as the “Assets”). The Assets shall consist only of cash and/or
securities that are Eligible Investments (defined as those Assets listed in
Schedule C to this Agreement). The Trustee shall provide to the Beneficiary a
certification of its receipt of the Grantor’s initial deposit of Assets.

(b) Deposit of Cash. Grantor may deposit cash to the Trust Account. Grantor may,
with the Beneficiary’s Written Approval, invest any cash in the Trust Account in
Eligible Investments and the Trustee shall pay for any such investments made by
the Grantor that are delivered to the Trustee for settlement to the Trust
Account from the cash in the Trust Account. Absent written investment direction,
the Trustee shall invest the proceeds into the BB&T Business Investment Deposit
Account.

(c) Deposit of Eligible Investments. Concurrently with the Grantor’s deposit of
any Eligible Investments with the Trustee, the Grantor shall provide the
Beneficiary with a statement identifying the Assets so deposited by types,
issuer, C.U.S.I.P. numbers, amounts, maturities and other description customary
in the securities industry; and said statement shall be signed by an authorized
officer of the Grantor, and shall otherwise be in a form and in content
satisfactory to the Beneficiary.

(d) Deposit Requirements. All deposited Assets must meet the following
requirements in order to constitute Trust Assets: (i) each Asset being deposited
has been physically deposited with or transferred to the Trustee or its
designated custodian with any necessary endorsement in favor of the Trustee in
the case of instruments and other physical certificates or has been issued or
registered in the name of the Trustee in the case of any other type of Asset or
has been credited by book-entry to an account in the name of the Trustee on the
books and records of a securities intermediary (as defined in the UCC);
(ii) such Asset has been shown on the pertinent books and records of the Trustee
as being held as follows: “as Trustee U/A dated October 25, 2010 w/ Valley Forge
Insurance Company, secured party;” (iii) such Asset has been deposited with,
transferred to or issued or registered in the name of the Trustee free and clear
of any liens, security interests or adverse claims except for the security

 

Page 2 of 21



--------------------------------------------------------------------------------

interest in favor of the Trustee and Beneficiary; and (iv) the Trustee has sent
to the Beneficiary a written confirmation of such deposit, transfer, issuance or
registration (satisfactory in form and content to the Beneficiary) clearly
identifying such Asset by type, issuer, C.U.S.I.P. number, amount, maturity
and/or other description for such security customary in the securities industry.

(e) Deposit of Additional Assets. Except as otherwise specified herein, if, in
the sole judgment of the Beneficiary, at any time during the existence of the
Trust Account the market value of the portfolio of Eligible Investments
comprising the Trust Assets declines below an appropriate value to secure
Grantor’s Obligations under the Insurance Agreements, Grantor shall, within ten
(10) days of receipt of written notice from Beneficiary of such decline, deposit
in the Trust Account additional Assets acceptable to and sufficient in
Beneficiary’s judgment to make the total current market value of the Assets meet
the Beneficiary’s individual and collective requirements.

 

§3. Income.

All payments of interest, dividends and other income in respect of Assets in the
Trust Account shall constitute Trust Assets and shall be collected by the
Trustee and deposited into the Trust Account, until such time as the Trustee is
directed otherwise by the Beneficiary.

 

§4. Redemption and Substitution of Assets.

(a) Surrender of Assets. Upon providing the Beneficiary with prior written
notice, the Trustee shall properly surrender for payment all maturing Assets and
all Assets called for redemption and shall promptly deposit the entire principal
amount of the proceeds of any such payments into the Trust Account.

(b) Substitution of Assets. Upon Beneficiary’s Written Approval and subject to
the conditions listed below, the Grantor may substitute assets by withdrawing
from the Trust Account all or any part of any Eligible Investments comprising
the Trust Assets only upon (i) Trustee’s receipt of a Substitution Notice as set
forth in next paragraph; (ii) prior to any withdrawal, the Grantor shall replace
the Assets to be withdrawn with other Eligible Investments which in
Beneficiary’s determination and in its sole discretion are of an equal or
greater market value as compared to the Assets proposed to be withdrawn in terms
of amount, marketability and liquidity, and otherwise in all respects meet the
requirements of this Trust Agreement and; (iii) executing such other documents
as the Beneficiary deems necessary or desirable to create and perfect a security
interest therein. The Trustee shall have no responsibility whatsoever to
determine the eligibility of such substituted Assets to be Eligible Investments
or the value of such substituted Eligible Investments, and the Trustee shall not
be responsible for any diminution in the value of any Assets due to losses
resulting from their investment by the Grantor or its designee as provided in
Article I, Section 2 of this Agreement.

(c) Substitution Notice. For any substitution of Assets pursuant to this
Section 4 of this Agreement, Trustee shall receive written notice (the
“Substitution Notice”) no later

 

Page 3 of 21



--------------------------------------------------------------------------------

than 3:00 p.m. Chicago time, one business day prior to the day the substitution
is to occur. The Substitution Notice shall be prepared by Grantor, but shall
have no force or effect unless and until confirmed and approved in writing by
Beneficiary. The Substitution Notice shall reflect the identification, par or
face value and current market value of the Assets to be withdrawn pursuant to
such substitution and the identification, par or face value and current market
value of the Assets to be substituted for the Assets so withdrawn. Upon receipt
of the Assets provided in substitution, Trustee shall deliver the Assets to be
withdrawn per the written instructions of the Grantor as contained in a
Beneficiary approved Substitution Notice. No Assets will be substituted or
released by the Trustee, pursuant to this Section 4, except upon receipt by the
Trustee of the Assets identified in the Substitution Notice.

 

§5. Withdrawal of Assets from the Trust Account.

(a) Withdrawal by Beneficiary. Pursuant to any of Grantor’s Obligations or upon
default in the Grantor’s performance hereunder, the Beneficiary shall have the
right, at any time and from time to time, to withdraw from the Trust Account,
upon providing Trustee with Beneficiary’s Written Approval at Trustee’s address
as set forth in Article IV, Section 7 hereinbelow (the “Withdrawal Notice”), any
quantity or amount of such Assets as are specified in such Withdrawal Notice.
Any Withdrawal Notice must be received by the Trustee no later than 3:00 p.m.
Chicago time the business day prior to execution of the withdrawal transaction.
The Withdrawal Notice shall direct the Trustee to deliver cash (that may include
the proceeds from any Assets held in money market funds or mutual funds) and/or
securities (which securities the Beneficiary shall select, in its sole
discretion). The Withdrawal Notice may designate a third party (the “Designee”)
to whom Assets specified therein shall be delivered and may condition delivery
of such Assets to such Designee upon receipt, and deposit to the Trust Account,
of other Assets specified in such Withdrawal Notice, all as determined by
Beneficiary and as set forth in the Withdrawal Notice. The Beneficiary need
present no statement or documentation in addition to a Withdrawal Notice in
order to withdraw any Assets. Upon receipt of a Withdrawal Notice, the Trustee
shall, at Beneficiary’s written direction, promptly transfer such Assets to, or
for the account of, Beneficiary or such Designee as is specified in such written
direction.

(b) Withdrawal by Grantor. To the extent Beneficiary and Grantor agree that the
Assets in the Trust Account exceed Grantor’s Obligations, Grantor may request a
withdrawal of Assets from the Trust Account by providing Trustee and Beneficiary
with written notice (the “Reduction Notice”). The Reduction Notice shall be
prepared by Grantor, but shall have no force or effect unless and until
confirmed and approved by Beneficiary. The Reduction Notice shall reflect the
identification, par or face value and current market value of the securities to
be withdrawn from the Trust Account or the amount of cash to be withdrawn from
the Trust Account. Upon its receipt of Beneficiary’s Written Approval of the
Reduction Notice, Trustee shall deliver the Assets to be withdrawn per the
written instructions of the Grantor as contained in the Reduction Notice.

 

Page 4 of 21



--------------------------------------------------------------------------------

 

§6. Application of Assets.

(a) The Beneficiary hereby covenants to the Grantor that it shall use and apply
any withdrawn Assets for the following purposes only:

(i) to pay or reimburse the Beneficiary for any unpaid or unreimbursed portion
of Grantor’s Obligations;

(ii) to pay or reimburse the Beneficiary for any amounts due to Beneficiary as a
result of Grantor’s default hereunder or under any Insurance Agreements;

(iii) to reimburse the Beneficiary for any amounts advanced by the Beneficiary
on behalf of Grantor for services performed by third parties in connection with
the Insurance Agreements,

(iv) to pay the Grantor’s share of any other amounts the Beneficiary claims are
due hereunder or under the Insurance Agreements; and

(v) where any of the Grantor’s Obligations remain unliquidated and undischarged
ten days prior to the Termination Date (as defined in Article I, Section 9), to
withdraw the Assets and deposit such amounts in a separate account, apart from
its other assets, in the name of the Beneficiary, in any bank or trust company
organized in the United States, in trust for the uses and purposes specified in
subparagraphs (i) through (iv) of this paragraph (a).

(b) The Trustee shall have no duty, responsibility or authority whatsoever to
determine that any Assets withdrawn from the Trust Account pursuant to Article
I, Section 5 of this Agreement will be used and applied in the manner
contemplated by paragraph (a) of this Section 6, or to take, or refrain from
taking any action on account of the use or application any Assets in relation to
the provisions of said paragraph (a) of this Section 6.

 

§7. Corporate Actions.

The Trustee shall advise the Grantor and Beneficiary upon receipt by Trustee of
notice of any corporate action affecting any Assets in the Trust Account. The
Trustee shall forward all corporate action materials, and such other materials
it regularly sends to its customers relating to the securities it holds, to the
Grantor, with a copy to the Beneficiary. The Trustee shall follow instructions
signed by the Grantor and Beneficiary with regard to voting such corporate
actions, and to the extent necessary, shall execute and deliver such corporate
actions to the appropriate party.

 

§8. Beneficiary’s Security Interest in the Assets.

(a) The Grantor and Beneficiary acknowledge and agree that the Assets held by
the Trustee in the Trust Account hereunder have been deposited in said Trust
Account for

 

Page 5 of 21



--------------------------------------------------------------------------------

the sole benefit of the Beneficiary and pledged by the Grantor to the
Beneficiary as security for the Grantor’s Obligations. In furtherance of the
foregoing, the Grantor hereby pledges with, assigns to, and grants the
Beneficiary a continuing first security interest in, and a lien upon the Trust
Account, all Assets (and after-acquired proceeds of all Assets) in the Trust
Account, all financial assets and cash from time to time credited thereto and
all security entitlements in respect thereof pursuant to the Uniform Commercial
Code as in effect from time to time in the State of Florida (the “UCC”). The
Grantor and Beneficiary are entering into this Trust to perfect the deposit of
the Trust Account Assets for the sole benefit of the Beneficiary, as well as the
security interest in and lien on such collateral. Trustee acknowledges that a
security interest has been granted by the Grantor to the Beneficiary in the
Trust Account and the Assets held therein. Except as otherwise expressly stated
herein, the terms defined in the UCC have the same meanings herein. In addition
to whatever other rights and remedies the Beneficiary may have thereunder, the
Beneficiary shall also have all rights and remedies of an Entitlement Holder
under the UCC. Subject to the terms and conditions of this Agreement, the
Trustee agrees to comply with any timely entitlement order originated by the
Beneficiary and relating to cash, financial asset credited thereto or any other
Assets in the Trust Account without further consent by the Grantor or any other
person.

(b) To the extent that securities (as defined by the UCC) are deposited in the
Trust Account, the parties hereto acknowledge that (i) the Trust Account is a
securities account; (ii) the Trustee is a securities intermediary with respect
to the Trust Account; (iii) the Trustee shall, subject to the terms of this
Agreement, treat the Beneficiary as the entitlement holder with respect to the
Trust, entitled to exercise the rights that comprise all financial assets from
time to time credited to the Trust Account; (iv) each item of property (whether
Securities, investment property, security, instrument, or other property, but
not cash which shall not be a financial asset for the purposes of this
Agreement) credited to the Trust Account shall be treated as a financial asset;
and (v) the State of Florida shall be deemed to be the securities intermediary’s
jurisdiction for purposes of the UCC.

(c) The Trustee waives any security interest, lien or right to make deductions
or setoffs that it may now have or hereafter acquire in or with respect to the
Trust, any financial asset credited thereto or any security entitlement in
respect thereof. Neither the financial assets credited to the Trust nor the
security entitlements in respect thereof will be subject to deduction, set-off,
banker’s lien, or any other right in favor of any person other than the
Beneficiary.

(d) The Trustee has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any person (other than the
Beneficiary and Grantor) relating to the Trust Account and/or any financial
asset credited thereto pursuant to which it has agreed, or will agree, to comply
with entitlement orders of such person. The Trustee has not entered into any
other agreement with the Beneficiary or the Grantor purporting to limit or
condition the obligation of the Trustee to comply with entitlement orders as
agreed above.

(e) Except for the claims and interests of the Beneficiary and the Grantor, the
person executing this Agreement on behalf of the Trustee does not know of any
claim to, or

 

Page 6 of 21



--------------------------------------------------------------------------------

interest in, the Trust Account, any financial asset credited thereto or any
security entitlement in respect thereof. If any person asserts any lien,
encumbrance or adverse claim (including any writ, garnishment, judgment,
attachment, execution or similar process) against the Trust Account, any
financial asset credited thereto or any security entitlement in respect thereof,
the Trustee will promptly notify the Beneficiary and the Grantor in writing
thereof.

 

§9. Termination of the Trust Account.

(a) The Agreement and Trust Account may be terminated only after (i) the Grantor
and the Beneficiary have jointly given the Trustee written notice of its
intention to terminate the Trust Account (the “Notice of Intention”), and
(ii) the Trustee has given the Grantor and the Beneficiary the written notice
specified in paragraph (b) of this Section 9. The Notice of Intention shall
specify the date on which the notifying Party intends the Trust Account to
terminate (the “Proposed Date”).

(b) Within three days following receipt by the Trustee of the Notice of
Intention, the Trustee shall give written notification (the “Termination
Notice”) to the Beneficiary and the Grantor of the date (the “Termination Date”)
on which the Trust Account shall terminate. The Termination Date shall be
between 30 and 45 days after the date that the Notice of Intention was received
by the Trustee.

(c) On the Termination Date, and upon receipt of written approval of the
termination of the Trust Account from the Beneficiary, the Trustee shall
transfer to the Grantor any Assets remaining in the Trust Account, at which time
this Agreement, and all duties and obligations of the Trustee with respect to
such Assets shall cease.

ARTICLE II

THE TRUSTEE

 

§1. Rights and Duties of the Trustee.

(a) The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Agreement
against the Trustee.

(b) Before accepting any Asset for deposit to the Trust Account, the Trustee
shall determine that such Asset is in such form that the Beneficiary whenever
necessary may, or the Trustee upon direction by the Beneficiary can, negotiate
or transfer such Asset without consent or signature from the Grantor or any
person or entity other than the Trustee in accordance with the terms of this
Agreement. The Trustee shall by book entry or otherwise identify all Assets on
its records as subject to the Beneficiary’s interest.

(c) The Trustee shall have no responsibility to determine whether any Asset
presented for deposit or any subsequent investments constitute Eligible
Investments. Further, the Trustee is not obligated to extend or risk its own
funds in respect of any such investments and shall have a lien on the Assets in
the Trust Account to the extent it has extended or risked its own funds.

 

Page 7 of 21



--------------------------------------------------------------------------------

 

(d) The Trustee shall notify the Grantor and the Beneficiary in writing within
ten (10) days following each deposit to, or withdrawal from the Trust Account.

(e) The Trustee shall accept and open all mail directed to the Grantor or the
Beneficiary in care of the Trustee.

(f) The Trustee shall furnish to the Grantor and the Beneficiary a complete
statement of all Assets and their market valuations in the Trust Account upon
the inception of the Trust Account and monthly thereafter.

(g) Upon reasonable notice from the Grantor or the Beneficiary, the Trustee
shall promptly permit the Grantor or the Beneficiary, their respective agents,
employees or independent auditors to examine, audit, excerpt, transcribe and
copy at their expense, during the Trustee’s normal business hours, any books,
documents, papers and records relating to the Trust Account or the Assets.

(h) The Trustee shall have no responsibility to determine whether the Assets in
the Trust are sufficient to secure the Grantor’s liability under the Insurance
Agreements.

(i) The Trustee shall, for its own protection, maintain insurance coverage with
respect to the Assets held in the Trust Account. Such insurance shall be
maintained with standard coverage and subject to deductibles as is customary for
insurance typically maintained by banks that act as trustees. Trustee will
continue to maintain such insurance coverage so long as the Trust Account
remains open. Trustee shall provide Grantor with such information as Grantor may
reasonably request, and which Trustee customarily provides to its clients,
regarding such insurance coverage.

(j) In the absence of a Withdrawal Notice, Reduction Notice or a Substitution
Notice (as that term is hereinafter defined), the Trustee shall allow no
substitution or withdrawal of any Assets from the Trust Account.

 

§2. Reliance on Instructions.

Except as otherwise provided in this Agreement, the Trustee is authorized to
follow and rely upon all instructions, including Beneficiary’s Written
Instructions, and shall be fully protected in acting in accordance with such
instructions given by officers named in (i) incumbency certificates furnished to
the Trustee from time to time by the Grantor, and by Attorneys-in-fact acting
under written authority furnished to the Trustee by the Grantor and (ii) banking
resolutions furnished to the Trustee by the Beneficiary, including, without
limitation, instructions given by letter, facsimile transmission or electronic
media, if the Trustee reasonably believes such instructions to be genuine and to
have been signed, sent or presented by the proper party or parties and further
provided such instructions are consistent with the terms of this Agreement. The
Trustee shall not be charged with notice of any change in authority of an
officer or attorney-in-fact of either Grantor or Beneficiary until Trustee
receives written notification of such

 

Page 8 of 21



--------------------------------------------------------------------------------

change from the party for which it will be effective. The Trustee shall not
incur any liability to anyone resulting from actions taken by the Trustee in
reliance on such instructions. The Trustee shall not incur any liability in
executing instructions (i) from any attorney-in-fact prior to receipt by it of
notice from the Grantor of the revocation of the written authority of the
attorney-in-fact or (ii) from any officer of the Grantor or the Beneficiary
named in an incumbency certificate or banking resolution, respectively,
delivered hereunder prior to receipt by it of a more current certificate or
banking resolution.

 

§3. Trustee Standard of Care.

The Trustee shall be liable for its own and its agents’ negligence, willful
misconduct, or lack of good faith. In the event of such loss or damage to the
Assets resulting from the Trustee’s or its agents’ negligence, willful
misconduct, or lack of good faith, the Trustee, at its option, shall promptly
replace (at its own expense) said Assets (by, among other means, posting
appropriate security or bond with issuers of such Assets and obtaining their
reissuance) with other Assets of like kind and quality, or their value as of the
date of discovery of the loss.

 

§4. The Trustee’s Compensation and Expenses.

(a) Annual Fees. The Grantor shall pay the Trustee, as compensation for its
services under this Agreement, an annual fee for applicable services as may be
mutually agreed from time to time by the parties. The Grantor shall pay the
$2,500 annual fee to the Trustee no later than 30 days after the execution date
of this Agreement, and within 30 days after each anniversary of the execution
date thereafter. The Trustee reserves the right to invoice the Grantor for trust
transactions on a monthly or quarterly basis with payment due no later than
thirty days after the date of the invoice. If the Grantor fails to pay the
annual fee or any invoice to the Trustee within the allotted time, then the
Trustee shall have the right to resign pursuant to Article II, Section 6 herein.

(b) Other Fees. The Grantor shall pay or reimburse the Trustee for all of the
Trustee’s reasonable expenses and disbursements in connection with its duties
under this Agreement (including but not limited to attorney’s fees and expenses,
on-line reporting fees, and other extraordinary expenses such as shipping,
special report requests, etc.), except any such expense or disbursement
resulting from the Trustee’s negligence, willful misconduct, or lack of good
faith.

(c) No Assets shall be used or withdrawn from the Trust Account nor lien,
encumbrance or security interest in the Assets permitted or perfected for the
purpose of paying compensation to, or reimbursement of the expenses or
indemnification of, the Trustee.

(d) Nothing in this Agreement shall be construed to waive or limit the right of
the Trustee under Section 9-206 of the Uniform Commercial Code as amended,
regarding those Eligible Securities received into the Trust Account which were
purchased with funds advanced by the Trustee when following an Investment Order,
with which the Trustee is authorized to comply pursuant to the terms of this
Agreement.

 

Page 9 of 21



--------------------------------------------------------------------------------

 

§5. Trustee Indemnification.

The Grantor hereby indemnifies the Trustee for, and holds it harmless against,
any loss, liability, costs or expenses (including attorney’s fees and expenses)
incurred or made without negligence, willful misconduct or lack of good faith on
the part of the Trustee, arising out of or in connection with the performance of
its obligations in accordance with provisions of this Agreement, including any
loss, liability, costs or expenses arising out of or in connection with the
status of the Trustee or its nominee as the holder of record of the Assets. The
Grantor hereby acknowledges that the foregoing indemnities shall survive the
resignation of the Trustee or the termination of the Agreement.

 

§6. Resignation or Removal of the Trustee.

(a) Trustee Resignation.

(i) The Trustee may resign by giving not less than ninety (90) days’ written
notice thereof to the Beneficiary and to the Grantor. Such resignation shall
become effective upon the acceptance of appointment by a successor Trustee and
the transfer to such successor Trustee of all Assets in the Trust Account in
accordance with this Agreement.

(ii) Upon receipt of the Trustee’s notice of resignation, the Grantor and the
Beneficiary shall appoint a successor Trustee (the “Successor Trustee”). Any
Successor Trustee shall not be a Parent, a Subsidiary or an Affiliate of either
the Grantor or the Beneficiary. Upon the acceptance of the appointment as
Trustee hereunder by a Successor Trustee and the transfer to such Successor
Trustee of all Assets in the Trust Account, the resignation of the Trustee shall
become effective. Thereupon, such Successor Trustee shall succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Trustee, and the resigning Trustee shall be discharged from any future duties
and obligations under this Agreement, except as provided in Article II,
Section 3 herein.

(iii) In the event of the Trustee’s resignation, if an instrument of acceptance
by a Successor Trustee has not been delivered to Trustee within 60 days after
the giving of notice of such resignation, Trustee may, at the expense of
Grantor, petition any court of competent jurisdiction for the appointment of a
Successor Trustee under this Agreement.

(iv) The Trustee must resign upon becoming a Parent, Subsidiary or Affiliate of
the Grantor or the Beneficiary.

(v) Notwithstanding paragraph (a)(i) of this Section 6, if the Trustee resigns
because of the Grantor’s failure to pay the annual fee as set forth in Article
II,

 

Page 10 of 21



--------------------------------------------------------------------------------

Section 4 of this Agreement, then it may do so by giving not less than sixty
(60) days written notice to the Grantor and the Beneficiary, and may at the
expense of Grantor, petition any court of competent jurisdiction for the
appointment of a Successor Trustee under this Agreement within 30 days after
giving notice of such resignation.

(b) Trustee Removal. The Beneficiary may, with or without cause, remove the
Trustee by giving not less than 90 days written notice thereof to the Trustee.
Such removal shall become effective upon the acceptance of appointment by a
successor Trustee in accordance with paragraph (a)(ii) of this Section 6.

 

§7. Confidentiality

Trustee agrees to safeguard all information relating to this Agreement, the
Insurance Agreements, or any other non-public information provided by or
relating to Parties (“Confidential Information”), in each case, whether or not
Trustee is then performing the services for the Parties hereunder. Trustee also
agrees that such Confidential Information will not be disclosed to anyone other
than the Trustee’s employees or agents who the Trustee reasonably believes need
to have such information. Neither the Beneficiary’s nor the Grantor’s name may
be used in any manner other than as required by court order or a regulatory
authority without their express written consent.

ARTICLE III

THE GRANTOR

 

§1. Duties and Obligations of Grantor.

(a) Delivery of Assets. The Grantor shall deliver any Eligible Investments to be
deposited as Assets in the Trust Account to the Trustee in a negotiable or
transferable form or to an account in the name of the Trustee at a U.S.
Depository or other securities intermediary (as defined in Article 8 of the UCC)
that allows the Assets to be held by the Trustee or under the Trustee’s control
and administered in accordance with this Agreement. The Grantor shall execute
appropriate assignments, bond powers, endorsements in blank, powers of attorney
or other documents at Beneficiary’s direction as provided for in this Agreement.
In the case of Assets maintained in book-entry form, the Grantor shall take all
steps deemed necessary by the Trustee to transfer such Assets to, and register
them in the name of, the Trustee, to be held by the Trustee solely for the
security of Beneficiary.

(b) Appointment of Attorney-in-Fact. The Grantor hereby appoints the Trustee and
Beneficiary (with the Beneficiary’s power to be exercised when it is entitled to
acquire Assets pursuant hereto), its true and lawful agents and
attorneys-in-fact, with full power to act in their individual names and/or in
the Grantor’s name, to transfer any or all of the Assets to, or register such
Assets in the name of, the Trustee or Beneficiary, as the case may be, or its
nominee. The foregoing power of attorney, being coupled with an interest, shall
be irrevocable and shall continue until this Agreement is terminated pursuant to
Article I, Section 9 of this Agreement.

 

Page 11 of 21



--------------------------------------------------------------------------------

 

(c) Taxes. The Grantor shall, prior to and following the deposit of any Assets
into the Trust Account pay all taxes and assessments and other charges levied on
Assets to be deposited or on the Assets in the Trust Account, as the case may
be, and discharge all liens against such Assets, except for liens created by the
Beneficiary or by the Trustee with the consent of the Beneficiary. The failure
of the Grantor to do so shall be a default hereunder. In such event, the
Beneficiary, at its option, may make any such payments necessary to discharge
such taxes, assessments, charges, or liens, and in such event the Grantor will
promptly reimburse the Beneficiary upon demand for the full amount of all such
payments.

 

§2. Representations and Warranties of Grantor.

The Grantor hereby represents and warrants to the Trustee and Beneficiary that:

(a) This Agreement has been duly and validly executed and delivered by the
Grantor and constitutes the legal, valid and binding obligation of the Grantor.

(b) The execution, delivery and performance by the Grantor of this Agreement,
and the transfer and conveyance of Assets by the Grantor pursuant hereto, do not
and will not (i) violate any provision of any law, rule, regulation, order,
writ, judgment, decree, determination or award presently in effect having
applicability to the Grantor, of (ii) result in a breach of or constitute a
default under any indenture or loan or credit agreement, or any other agreement
or instrument, to which the Grantor is a party or by which the Grantor or any of
its properties may be bound or affected.

(c) No authorization, consent, approval license, qualification or formal
exemption from, nor any filing, declaration or registration with, any court,
governmental agency or regulatory authority, or with any securities exchange or
any other Person is required in connection with (i) the execution, delivery or
performance by the Grantor of this Agreement or (ii) the transfer and conveyance
of the Assets by the Grantor in the manner and for the purposes contemplated by
this Agreement.

(d) Any Assets transferred by the Grantor to the Trustee for deposit to the
Trust Account will be in such form that the Beneficiary whenever necessary may,
and the Trustee upon written direction by the Beneficiary will, negotiate any
such Assets without consent or signature from the Grantor or any person in
accordance with the terms of this Agreement.

(e) All Assets transferred by the Grantor to the Trustee for deposit to the
Trust Account shall consist only of cash or the Eligible Investments specified
in Schedule C, unless otherwise approved in writing by the Beneficiary and
acceptable to the Trustee as investments eligible for its custody services.

(f) At the date of each delivery by the Grantor to the Trustee of each
certificate, instrument or other document constituting, representing or
evidencing the Assets, the Trustee will then be the lawful owner of, and will
have good and marketable title to such Assets, free and clear of all liens or
encumbrances.

 

Page 12 of 21



--------------------------------------------------------------------------------

 

ARTICLE IV

MISCELLANEOUS

 

§1. Definitions.

Except as the context shall otherwise require, the following terms shall have
the following meaning for all purposes of this Agreement (the definitions to be
applicable to both the singular and the plural forms of each term defined if
both forms of such term are used in this Agreement):

The term “Affiliate” with respect to any corporation, partnership, limited
liability company or other entity shall mean a corporation, partnership, limited
liability company or other entity which directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, such corporation, partnership, limited liability company or other entity.

The term “Beneficiary” shall mean Valley Forge Insurance Company, and any
statutory successor thereof including without limitation, its domiciliary
rehabilitator, conservator or liquidator.

The term “Beneficiary’s Written Approval” shall be as specified in a writing
signed by two authorized officers of Beneficiary as set forth in Beneficiary’s
banking resolution (which shall be provided to Trustee).

The term “control”, as it relates to corporate ownership, (including the related
terms “controlled by” and “under common control with”) shall mean the ownership,
directly or indirectly, of more than 50% of the voting stock of a corporation.

The term “Eligible Investments” shall mean and include any investment
instruments described in Schedule C, attached hereto and incorporated by
reference into this Agreement.

The term “Grantor” shall mean The Goldfield Corporation, and any successor
thereof, including without limitation, its domiciliary rehabilitator,
conservator or liquidator.

The term “Person” shall mean and include an individual, a corporation, a
partnership, a limited liability company, an association, a trust, an
unincorporated organization or a government or political subdivision thereof.

The term “Parent” shall mean a corporation, partnership, limited liability
company, association, trust, or other organization that, directly or indirectly,
controls another corporation, partnership, limited liability company,
association, trust, or other organization.

The term “Subsidiary” shall mean a person or institution controlled, directly or
indirectly, by another person.

 

Page 13 of 21



--------------------------------------------------------------------------------

 

§2. Governing Law.

This Agreement shall be subject to and governed by and construed in accordance
with the laws of the State of Texas without regard to its conflict of laws
rules.

 

§3. Successors and Assigns; Applicability of Terms.

This Agreement shall be binding upon, and shall inure to the benefit of all
parties to it as well as their respective successors and assigns, provided that
no Party may assign or transfer this Agreement or any of its rights or
obligations hereunder, whether by merger, consolidation, sale of all or
substantially all of its assets, liquidation, dissolution or otherwise, except
as expressly permitted by this Article IV, Section 3 of this Agreement. Without
limiting the generality of the foregoing, no covenant, representation, or
obligation of one party to another under this Agreement shall apply to, or be
enforceable by any other person or entity, whether or not such person or entity
is also a party to this Agreement, except as otherwise expressly provided
herein. The Beneficiary may assign, with the consent of the Trustee, which
consent shall not be unreasonably withheld, to another Person (hereinafter
referred to as the “Transferee”) all, but not part, of its right, title and
interest in, to and under this Agreement; provided that (i) the Transferee shall
have the requisite power and authority to enter into and carry out the
transactions contemplated hereby, (ii) the Transferee shall have entered into an
agreement, in form and substance reasonably satisfactory to the Trustee, whereby
the Transferee confirms that it shall be deemed a party to this Trust Agreement,
agrees to be bound by all of the terms of, and to undertake all of the
obligations of the Beneficiary contained in this Trust Agreement, and (iii) such
transfer shall not violate any provision of any applicable law, agreement or
other instrument or create a relationship which would result in violation
thereof. Upon any such transfer by the Beneficiary to a Transferee as above
provided, such Transferee shall be deemed to be the Beneficiary for all purposes
of this Trust Agreement and each reference herein to the Beneficiary shall
thereafter be deemed to be a reference to such Transferee.

 

§4. Severability; Nonwaiver.

In the event that any provision of this Agreement shall be declared invalid or
unenforceable by any regulatory body or court having jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remaining portions of this Agreement. Any forbearance, failure or delay
by the Beneficiary in exercising any right, power or remedy under this Trust
Agreement shall not preclude the exercise or further exercise thereof. Every
right, power and remedy of the Beneficiary shall continue in full force and
effect until such right, power or remedy is specifically waived in writing by
the Beneficiary.

 

Page 14 of 21



--------------------------------------------------------------------------------

 

§5. Entire Agreement.

This Agreement constitutes the entire agreement among the Parties, and there are
no understandings or agreements, conditions or qualifications relative to this
Agreement which are not fully expressed in this Agreement.

 

§6. Amendments.

This Trust Agreement may be amended in writing by mutual consent of the
Beneficiary and the Grantor, provided that any amendment that changes the duties
or responsibilities of the Trustee shall also require the written consent of the
Trustee.

 

§7. Notices, etc.

(a) Unless otherwise provided in this Agreement, all notices, directions,
requests, demands, acknowledgments and other communications required or
permitted to be given or made under the terms hereof shall be in writing and
shall be deemed to have been duly given or made (i) when delivered personally,
(ii) when made or given by telecopier (provided that, where made or given by
telecopy, receipt of such telecopy is promptly confirmed by telephonic inquiry),
(iii) when delivered by prepaid courier or overnight delivery service; or
(iv) when received by the recipient by registered or certified first class mail
service and addressed as follows:

If to the Grantor:

Attn: Stephen R. Wherry, Sr. Vice President

The Goldfield Corporation

1684 West Hibiscus Boulevard

Melbourne, FL 32901-2631

Phone: 321-724-1700

Fax: 321-308-1163

If to the Beneficiary:

All bank reports and market valuations shall be sent to:

RM Collateral & Agreements

CNA Insurance Companies

333 S. Wabash Ave., 29th Floor

Chicago, IL 60604

Phone: 312-822-4801

Fax: 312-894-3593

 

Page 15 of 21



--------------------------------------------------------------------------------

 

All notices, proxies and other communications shall be sent to the Beneficiary
at:

Attn: Treasurer

333 S. Wabash Ave., 23rd Floor

Chicago, IL 60604

Fax number: 312-755-3692

If to the Trustee:

Attn: Marsha Hart

Branch Banking and Trust Company

223 West Nash Street

Wilson, NC 27893

Phone: 252-246-2126

Fax: 252-246-4303

(b) Each Party may from time to time designate a different address or facsimile
transmission number for notices, directions, requests, demands, acknowledgments
and other communications by giving written notice of such change to the other
Parties.

(c) All notices, directions, requests, demands, acknowledgments and other
communications relating to the Beneficiary’s approval of the Grantor’s
authorization to substitute Trust Assets and to the termination of the Trust
Account shall be in writing and shall be given by, telecopier or facsimile
transmission.

(d) Notices to any designee or attorney-in-fact of the Beneficiary or Grantor
shall be governed by this Section and shall be addressed to the location and
person in writing advised to the Trustee from time to time.

 

§8. Headings.

The headings of the Sections have been inserted for convenience of reference
only and shall not be deemed to constitute a part of this Agreement.

 

§9. Counterparts.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall constitute an original, but such counterparts
together shall constitute but one and the same Agreement.

 

§10. Taxes.

Unless they have previously certified to Trustee their U.S. tax identification
numbers as provided for below, Grantor and, to the extent necessary,
Beneficiary, shall each deliver promptly to Trustee with respect to the Trust
Account established under this Agreement, duly completed and executed copies of
the appropriate United States

 

Page 16 of 21



--------------------------------------------------------------------------------

Internal Revenue Service forms: (i) Form W-9, if Grantor or Beneficiary is a
U.S. citizen or resident person; and (ii) if Grantor or Beneficiary is a
nonresident person, Form 1001, Form 4224, Form W-8 or Form 8709 (as applicable),
certifying its status as a nonresident person, and whether Grantor or
Beneficiary is entitled to receive United States source payments under or in
connection with this Agreement without deduction as withholding or at a reduced
rate of withholding for United States federal income taxes. Both Grantor and, to
the extent necessary, Beneficiary, agree to provide duly executed and completed
updates of such form(s) (or successor applicable forms), on or before the date
that such form(s) expire or become obsolete or after the occurrence of an event
requiring a change in the most recent form previously delivered by Grantor or
Beneficiary to Trustee.

Grantor shall be responsible for the payment of all taxes relating to the Assets
in the Trust Account.

Grantor agrees to pay, indemnify, and hold Beneficiary, Trustee and Trustee’s
agents harmless from and against any and all liabilities, penalties, interest or
additions to tax with respect to, or resulting from, any delay in, or failure
by, Trustee or them (i) to pay, withhold or report any Federal, state or foreign
taxes imposed on, or in respect of, the property held in the Trust Account, or
this Agreement, or (ii) to report interest, dividend or other income paid or
credited to the Trust Account, whether such failure or delay by Trustee to pay,
withhold or report tax or income is a result of Grantor’s or Beneficiary’s
failure to comply with the terms of this Section. However, Grantor and
Beneficiary shall not be liable to Trustee, and Trustee shall be responsible
for, any penalty or additions to tax due as a result of Trustee’s or Trustee’s
agents failure to pay or withhold tax or to report interest, dividend or other
income paid or credited to the Trust Account solely as a result of Trustee’s or
its agents’ negligent acts or omissions.

 

Page 17 of 21



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

Valley Forge Insurance Company as Beneficiary     The Goldfield Corporation as
Grantor By:    /s/ Katie Cunning     By:    /s/ Stephen R. Wherry Print
name:  Katie Cunning     Print name:   Stephen R. Wherry Title:    Senior Vice
President     Title:  Sr. Vice President Date:    10/27/10     Date:  10/25/10

By:    /s/ Marilou R. McGirr

 

Print name:  Marilou R. McGirr

 

Title:  Vice President & Assistant Treasurer

 

Date:    10/27/2010

   

Branch Banking and Trust Company as Trustee

 

By:  /s/ Maura S. Pope

 

Print name:  Maura S. Pope

 

Title:    Vice President

 

Date:    10/28/2010

Imprint of Stamp: Approved by Law Dept By: LG Date: 10/26/10

 

Page 18 of 21



--------------------------------------------------------------------------------

 

SCHEDULE A

Insurance Agreement(s)

 

Agreement Name    CNA Company    Coverage 01/01/2010 – Incurred-Zero Deferred   
Valley Forge Insurance Company    Retro Only 01/01/2009 – Incurred-Zero Deferred
   Valley Forge Insurance Company    Retro Only

 

Valley Forge Insurance Company as Beneficiary     The Goldfield Corporation as
Grantor By:    /s/ Katie Cunning     By:    /s/ Stephen R. Wherry Print
name:  Katie Cunning     Print name:   Stephen R. Wherry Title:    Senior Vice
President     Title:    Sr. Vice President Date:    10/27/10    
Date:    10/25/10

By:    /s/ Marilou R. McGirr

 

Print name:  Marilou R. McGirr

 

Title:  Vice President & Assistant Treasurer

 

Date:    10/27/2010

   

Branch Banking and Trust Company as Trustee

 

By:    /s/ Maura S. Pope

 

Print name:  Maura S. Pope

 

Title:    Vice President

 

Date:    10/28/2010

Imprint of Stamp: Approved by Law Dept By: LG Date: 10/26/10

 

Page 19 of 21



--------------------------------------------------------------------------------

 

SCHEDULE B

List of Assets to be Deposited into the Trust Account

 

Asset Name

   Amount      Due Date  

Cash

   $ 79,000         10/28/2010   

 

Valley Forge Insurance Company as Beneficiary

    The Goldfield Corporation as Grantor By:    /s/ Katie Cunning     By:    /s/
Stephen R. Wherry Print name:  Katie Cunning     Print name:    Stephen R.
Wherry Title:    Senior Vice President     Title:    Sr. Vice President
Date:    10/27/10     Date:    10/25/10

By:    /s/ Marilou R. McGirr

 

Print name:  Marilou R. McGirr

 

Title:  Vice President & Assistant Treasurer

 

Date:    10/27/2010

   

Branch Banking and Trust Company as Trustee

 

By:    /s/ Maura S. Pope

 

Print name:  Maura S. Pope

 

Title:    Vice President

 

Date:    10/28/2010

Imprint of Stamp: Approved by Law Dept By: LG Date: 10/26/10

 

Page 20 of 21



--------------------------------------------------------------------------------

 

SCHEDULE C

Eligible Investments

All Trust Assets must be free of liens or encumbrances.

Investment Securities must be confined to the following financial securities:

 

  a) Not be an obligation of a Parent, a Subsidiary or an Affiliate of either
the Grantor or the Beneficiary.

 

  b) Obligations which are guaranteed as to the payment of principal and
interest by the United States of America, with maturities not to exceed 180
days.

 

  c) Domestic certificates of deposit and time deposits, including the BB&T
Business Investment Deposit Account with maturities not exceeding 180 days that
meet all other criteria set forth in this policy and are issued by financial
institutions which are acceptable to CNA in its sole discretion.

 

  d) Domestic Commercial paper rated P1 (or better) by Moody’s or A1 (or better)
by Standard and Poor’s, with maturities not to exceed 180 days. As market value
of commercial paper fluctuates adequacy of the amount of this form of Investment
Security held must be closely monitored.

 

Valley Forge Insurance Company as Beneficiary

 

By:    /s/ Katie Cunning

 

Print name:  Katie Cunning

 

Title:  Senior Vice President

 

Date:  10/27/10

 

By:  /s/ Marilou R. McGirr

 

Print name: Marilou R. McGirr

 

Title:  Vice President & Assistant Treasurer

 

Date:    10/27/2010

   

The Goldfield Corporation as Grantor

 

By:    /s/ Stephen R. Wherry

 

Print name:  Stephen R. Wherry

 

Title:  Sr. Vice President

 

Date:  10/25/10

 

Branch Banking and Trust Company as Trustee

 

By:  /s/ Maura S. Pope

 

Print name:  Maura S. Pope

 

Title:    Vice President

 

Date:    10/28/2010

Imprint of Stamp: Approved by Law Dept By: LG Date: 10/26/10

 

Page 21 of 21